Citation Nr: 1512672	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for multiple sclerosis.  


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney At Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991; and in the Navy Reserve from May 1991 to April 1998 and from November 2001 through November 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that new and material evidence had not been presented to reopen the Veteran's claim for service connection for multiple sclerosis. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his multiple sclerosis was diagnosed during his most recent period of Reserve service, and therefore he should be afforded service connection.

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2014). 

Under 38 C.F.R. § 3.156(c)(1) (2014), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  

The Veteran has served in the Navy Reserve from May 1991 to April 1998 and from November 2001 to November 2004.  Review of the claims files shows that in September 2007 a Personnel Information Exchange System (PIES) request was made for the Veteran's service treatment records from active duty from May 1988 to May 1991 and to furnish active duty dates in Southwest Asia on or after August 1990.  The Veteran's Reserve service dates were not searched.  In September 2010, Defense Personnel Records Information Retrieval System (DPRIS) research for personnel records was also requested.  At no point was the Veteran's former Reserve unit contacted.  While records from active duty were obtained, and some records including personnel records from the Veteran's Reserve service were obtained, it appears that there may be outstanding service treatment records and personnel records from the Veteran's period of Reserve service which are pertinent to the Veteran's claim, including his separation examination from his most recent period of Reserve service.  The Board recognizes that if additional service records are obtained on remand that 38 C.F.R. § 3.156(c) may be applicable.  

Upon remand another request should be made for any outstanding service personnel and treatment records from the Veteran's Reserve service, and the dates of INACDUTRA and ACDUTRA service should be verified.  38 C.F.R. § 3.159(c)(2) (2014).  The National Personnel Records Center (NPRC) should again be contacted and notified of all periods of active duty and Reserve service, given that only the Veteran's dates of active duty were submitted.  The Veteran's Reserve unit at the Naval and Marine Corps Reserve Center in Raleigh North Carolina should also be contacted.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section B.14.  

Accordingly, the case is REMANDED for the following actions:

1.  Submit requests to the appropriate government repositories, including the NPRC the Veteran's Reserve Unit, the Naval and Marine Corps Reserve Center in Raleigh, North Carolina 16462 (listed on the Veteran's March 2002 service connection claim) for any outstanding service treatment and personnel records for the Veteran for all periods of active duty and reserve service, including active duty from May 1988 to May 1991 and Navy Reserve service from May 1991 to April 1998 and from November 2001 to November 2004.  These records should provide verification of service, including the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA). 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.
 
2.  Then, set forth in a clear memorandum all periods of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the claims folder.  All development efforts and/or any negative response should be in writing, and associated with the claims folder.

3.  Thereafter, take any additional development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




